NICHOLSON
     BATES #             PLAINTIFF                         LOAN COMPANY NAME                    Paragraph “l.”
SMR-003439     ALISHA HESTER                 ANDERSON FINANCIAL SERVICES, LLC LOANMAX       X
SMR-003693     AMBER TURMAN                  KIPLING FINANCIAL SERVICES, LLC dba MONEYMAX
SMR-003621     BENJAMIN SETTLE               ANDERSON FINANCIAL SERVICES, LLC LOANMAX       X
SMR-004022     BETTY HARRISON                ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003586     BRITNEY GAY                   ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003494     DENISE BLAYLOCK               ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003519     DENISE BLAYLOCK               ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003937     EDNA CAUDLE                   ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-004017     HARVEY WILLIAMS               ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003757     JAMIL WILLIAMS                NORTH AMERICAN TITLE LOANS, LLC                X
NA             JOSHUA JOHNSON                ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003591     KRISSA HALEY                  ANDERSON FINANCIAL SERVICES, LLC LOANMAX       X
SMR-003616     MORGAN ROBINSON               ANDERSON FINANCIAL SERVICES, LLC LOANMAX       X
SMR-003499     PATRICIA MCCAIN               ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003504     PATRICIA MCCAIN               ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003524     PATRICIA MCCAIN               ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003535     PATRICIA MCCAIN               ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003540     PATRICIA MCCAIN               ANDERSON FINANCIAL SERVICES, LLC LOANMAX
NA             RANDY PRATT                   ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003997     RASHAUNDA JONES               ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003967     SIERRA BUNN                   ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-004104     TAMITHA ROGERS/MARCUS BLACK   ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-003778     TIMOTHY BALDWIN               NORTH AMERICAN TITLE LOANS, LLC
NA             ANDREA WILLIAMS               ANDERSON FINANCIAL SERVICES, LLC LOANMAX
NA             ANTONIO ROOKS                 ANDERSON FINANCIAL SERVICES, LLC LOANMAX
NA             GLENDALE SPRUILL              ANDERSON FINANCIAL SERVICES, LLC LOANMAX
NA             JEFFREY HARRIS                ANDERSON FINANCIAL SERVICES, LLC LOANMAX
NA             LEKITTA ROBINSON              ANDERSON FINANCIAL SERVICES, LLC LOANMAX
ARCHIE
     BATES #             PLAINTIFF           LOAN COMPANY NAME
SMR-004217     JOVANI GARCIA                 ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-004211     STACI FLORENCE                ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-004161     TIFFANY BLACKNALL             ANDERSON FINANCIAL SERVICES, LLC LOANMAX       X
SMR-004246     TINA JONES                    ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-004122     TRACEY BARNES                 NORTH AMERICAN TITLE LOANS d/b/a LOANMAX
NA             ASIA ARCHIE                   ANDERSON FINANCIAL SERVICES, LLC LOANMAX
NA             BRITTANY WALKER SMITH         ANDERSON FINANCIAL SERVICES, LLC LOANMAX
NA             BRITTANY WALKER SMITH         KIPLING FINANCIAL SERVICES, LLC dba MONEYMAX
NA             DEMETRIAS PHIPPS              ANDERSON FINANCIAL SERVICES, LLC LOANMAX
NA             JIMMY RICHBURG                ANDERSON FINANCIAL SERVICES, LLC LOANMAX
NA             JOSHUA NOEL                   NORTH AMERICAN TITLE LOANS, LLC
NA             KIMBERLY FULLER/DERIK MCGEE   ANDERSON FINANCIAL SERVICES, LLC LOANMAX
NA             RONALD KIMBER                 KIPLING FINANCIAL SERVICES, LLC dba MONEYMAX
GREEN
     BATES #             PLAINTIFF                         LOAN COMPANY NAME
SMR-004543     CONSTANCE HOOD                NORTH AMERICAN TITLE LOANS d/b/a LOANMAX
SMR-004557     JALESYA LOFTON                ANDERSON FINANCIAL SERVICES, LLC LOANMAX       X
SMR-004547     MOHAGEMY JOHNSON              NORTH AMERICAN TITLE LOANS d/b/a LOANMAX       X
SMR-004552     MOHAGEMY JOHNSON              NORTH AMERICAN TITLE LOANS d/b/a LOANMAX
SMR-004586     NIKIA SCOTT                   NORTH AMERICAN TITLE LOANS, LLC
SMR-004502     TANYA GOODMAN                 ANDERSON FINANCIAL SERVICES, LLC LOANMAX
SMR-004590     YOLANDA THOMPSON              ANDERSON FINANCIAL SERVICES, LLC LOANMAX       X
CANNON
     BATES #             PLAINTIFF                         LOAN COMPANY NAME
NA             ALEXIS CANNON                 NORTH AMERICAN TITLE LOANS, LLC
NA             ALTHEA BROOKS                 ANDERSON FINANCIAL SERVICES, LLC LOANMAX



                                                       1

                      Case 1:19-cv-00823-CCE-JEP Document 22-1 Filed 09/25/19 Page 1 of 2
NA   BRITTANY WILLIAMS             ANDERSON FINANCIAL SERVICES, LLC   LOANMAX
NA   CHARLES APPLEWHITE            ANDERSON FINANCIAL SERVICES, LLC   LOANMAX
NA   DEANGELO MASON                ANDERSON FINANCIAL SERVICES, LLC   LOANMAX
NA   DOUGLAS MCKOY                 ANDERSON FINANCIAL SERVICES, LLC   LOANMAX
NA   EDNA TAYLOR                   NORTH AMERICAN TITLE LOANS, LLC
NA   LETITIA BENNETT               ANDERSON FINANCIAL SERVICES, LLC   LOANMAX
NA   MARION D WILLIAMSON           ANDERSON FINANCIAL SERVICES, LLC   LOANMAX
NA   MARY WALKER                   NORTH AMERICAN TITLE LOANS, LLC
NA   ROBERT GONZALES               ANDERSON FINANCIAL SERVICES, LLC   LOANMAX
NA   DARION BREEDEN                ANDERSON FINANCIAL SERVICES, LLC   LOANMAX




                                             2

            Case 1:19-cv-00823-CCE-JEP Document 22-1 Filed 09/25/19 Page 2 of 2
